Citation Nr: 0401806	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-17 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1996 to August 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut, in which the veteran's 
claim of entitlement to service connection for a back 
disorder was denied.  During the appeal period which 
followed, the veteran sought hearings before RO and Board 
personnel, and although such hearings were thereafter 
scheduled to occur, the veteran cancelled each such 
proceeding.  In addition, she reported in September 2003 
correspondence to the RO that she did not wish to reschedule 
her requested hearing.  No other request for a hearing 
remains pending at this time.  


REMAND

On preliminary review, it is evident that a statement of the 
case was prepared in this matter by the RO in August 2002.  
That document was mailed to the veteran at her address of 
record in Plainville, Connecticut, and returned as 
undeliverable by postal authorities, with the notation that 
the veteran's forwarding order had expired.  No attempt is 
thereafter shown by the RO to have been made to ascertain the 
veteran's correct address and to remail the statement of the 
case to her current address.  In addition, the record 
reflects that, with her submission of a substantive appeal in 
October 2002, the veteran advised VA of a change in address, 
but there is not shown to have been any attempt to furnish 
the veteran a copy of the statement of the case following the 
RO's receipt of the substantive appeal.  Further action in 
this regard is deemed advisable in an effort to preserve the 
veteran's due process rights.  See 38 C.F.R. § 19.30(a) 
(2003).  

It is the veteran's primary allegation that her back disorder 
originated in service in November 1999 when nine attempts 
were made at placing an epidural into her spine for pain 
relief during labor and childbirth.  Complete records 
relating to the hospitalization for childbirth, including 
specifically those relating to the administration of the 
epidural are, however, not now on file and further attempts 
to obtain same are necessary.  

The record likewise includes the report of a VA medical 
examination in April 2002.  Such examination led to entry of 
a medical opinion that findings from examination and history 
were consistent with mechanical lower back pain, or chronic 
lumbosacral strain with no neurological deficits.  There was 
also noted by way of an X-ray to be a Schmorl's node 
involving the superior end plate of T-12.  No opinion, 
however, was offered as to whether any diagnosed entity or 
defect had its onset during the veteran's period of active 
duty.  As such, further medical input is found to be in 
order.

Lastly, it is noted that the RO by its letter, dated February 
19, 2002, attempted to notify the veteran of a change in the 
law brought about by The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
which became law in November 2000.  The VCAA significantly 
added to the statutory law concerning the VA's duties when 
processing claims for VA benefits by redefining the 
obligations of VA with respect to its duty to assist and 
including an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  To implement the provisions of the law, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  

By the RO's letter of February 19, 2002, the veteran was 
afforded appropriate "Quartuccio sufficient" notice of what 
information or evidence was needed to substantiate her claim 
for service connection for a back disorder, as well notice of 
what portion of that necessary evidence she personally was 
required to submit, and notice of what portion of that 
evidence VA would secure.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  She was also therein instructed of her 
right to submit additional pertinent evidence and information 
in support of her claim of entitlement to service connection 
for a back disorder and that such had to be submitted by 
March 19, 2002, or her claim would be decided based on the 
then-current record.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:  

1.  The RO should advise the veteran in 
writing as to her right to submit any 
argument or evidence in support of her 
claim for service connection for a back 
disorder and that she has one year to 
submit pertinent evidence needed to 
substantiate her claim.  Particular 
attention is invited to the need for 
competent medical evidence showing a 
continuity of symptoms relating to a back 
disorder since November 1999.  The date 
of mailing the letter to the veteran 
begins the one-year period.  

2.  The RO should furnish to the 
veteran, using her current address of 
record, a copy of the statement of the 
case that was prepared in August 2002.  

3.  The RO should contact the veteran in 
writing and request that she furnish the 
location of Stodt Clinic in Wiesbaden, 
Germany, the purported place of the 
November 1999 injury due to an improperly 
placed epidural line.  

In the event that Stodt Clinic is a 
service department medical facility, or a 
service contract facility, the RO should, 
through contact with the National 
Personnel Records Center, applicable 
service department, or other source, 
obtain any and all service medical 
records of the veteran, including but not 
limited to those pertaining to her 
November 1999 hospitalization for 
childbirth.  The Board is particularly 
interested in securing any records 
pertaining to the administration of an 
epidural during child birth.  Any records 
obtained must be made a part of the 
claims folder.  

If after attempting to obtain the above-
referenced records, the RO is unable to 
secure same, the RO must determine 
whether further efforts would be futile.  
If so, the RO must notify the veteran and 
(a) identify the specific records the RO 
is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; (c) describe any further 
action to be taken by the RO with respect 
to the claim(s), and (d) state in writing 
whether a further search would be futile.  
The veteran must then be given an 
opportunity to respond.  

In the event that the Stodt Clinic was 
other than a service department medical 
facility or service contract facility, 
the RO, following efforts to obtain the 
veteran's authorization for the release 
of the private hospital records, should 
assist the appellant and attempt to 
obtain for inclusion in the file any and 
all records relating to the November 1999 
hospitalization for childbirth, including 
all records pertaining to the 
administration of anesthesia and 
specifically the epidural line.  

4.  Thereafter, the VA examination 
report, dated April 1, 2002, authored by 
Mary E. Powell-St. Louis, at the VA 
Medical Center in West Haven, 
Connecticut, should be returned to her 
for preparation of an addendum to the 
earlier report.  The claims folder must 
be made available to her or her designee 
for review, and she or her designee must 
reference in his/her addendum/report 
whether in fact the claims folder was 
reviewed.  In the event that Ms. Powell-
St. Louis is unavailable, scheduling of a 
separate VA orthopedic examination by 
another examiner must be accomplished.  
In any event, either Ms. Powell-St. Louis 
or her designee must address the 
following:

Is it at least as likely as not 
that the Schmorl's node 
involving the superior end 
plate of T-12 represents an 
acquired back disorder, such as 
arthritis or other entity? 

Is it at least as likely as not 
that any currently diagnosed 
back disorder, be it related to 
the Schmorl's node at T-12, or 
the previously diagnosed 
mechanical lower back pain or 
chronic lumbosacral strain, had 
its onset during the veteran's 
period of service from August 
1996 to August 2000, or is 
otherwise related to her period 
of military service?

Is it at least as likely as not 
that arthritis of the veteran's 
back, if any, was present in 
the one-year period following 
her discharge from military 
service in August 2000, and, if 
so, how and to what degree was 
any such arthritis manifested?

Use by the examiner of the "at 
least as likely as not" 
language is required.  

5.  Following the completion of the 
foregoing actions, the RO should review 
the addenda/examination report.  If the 
report is not in complete compliance with 
the instructions provided above, 
appropriate action should be taken to 
return such addendum/report for any and 
all needed action.  

6.  Lastly, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for a back disorder, 
based on all of the evidence of record 
and all pertinent legal authority, 
including the VCAA.  If the benefit 
sought on appeal continues to be denied, 
the veteran and her representative should 
be furnished with a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

